Title: V. To Albert Gallatin, 14 November 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Nov. 14. 1801.
Th: Jefferson asks the favor of mr Gallatin to examine the inclosed rough draught of what is proposed for his first communication to Congress: not merely the part relating to finance but the whole. several paragraphs are only provisionally drawn, to be altered or omitted according to further information. the whole respecting finance is predicated on a general view of the subject, presented according to what I wish, but subject to the particular consultation which Th:J. wishes to have with mr Gallatin, and especially to the calculation proposed to be made as to the adequacy of the impost to the support of govmt & discharge of the public debt, for which mr G. is to furnish correct materials for calculation. the part respecting the navy has not yet been opened to the Secretary of the Navy. what belongs to the deptmts of state & war, is in unison with the ideas of those gentlemen.  Th:J. asks the favor of mr Gallatin to devote the first moments he can spare to the inclosed, and to make notes on a separate paper with pencilled references at the passages noted on.  health & happiness.
